Quillian, Chief Judge.
Defendant appeals his conviction for the offenses of burglary, giving a false name when apprehended for the burglary, and escape from confinement. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the points raised are not meritorious and an independent examination has disclosed no error requiring reversal. Therefore, this court grants the motion of counsel to withdraw and we affirm the conviction.
The evidence adduced at trial was sufficient to enable a rational trier of fact to find the defendant’s guilt of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.

*453Decided September 10, 1982.
John Clayton Davis, for appellant.
Robert E. Keller, District Attorney, Clifford A. Sticher, Assistant District Attorney, for appellee.